Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on March 16, 2022, in which claims 13-26 were presented for examination, of which claims 13, 16, and 23 were amended, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on March 16, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: In the interest of compact prosecution, claim 13 is amended herein to recite "a drop-off extending across the outer surface from a bottom edge of the helmet to an opposite bottom edge of the helmet. " As shown in the figures reproduced above, the helmet of Sundahl includes vent openings that have drop-offs at the openings, and has a top vent opening 26 with a drop-off exposing the vent opening, but the drop-offs do not extend "across the outer surface [of the helmet from a bottom edge of the helmet to an opposite bottom edge of the helmet," as required by independent claim 13.
Examiners Response: Examiner explains below how Sundahl discloses the amended limitations. 

Applicants 2nd Argument: This feature is clearly not disclosed by Sundahl. Element 26 of Sundahl, even if it could be considered an "occipital cliff," clearly does not form a rear end of the helmet, let alone a "truncated rear end of the helmet." The Examiner's annotations themselves label the helmet "helmet rear" as being behind element 26. See Office Action, p. 7. Additionally, as the Examiner has mapped both the recited "occipital cliff" and the recited "drop-off" to element 26 of Sundahl, Sundahl could not disclose or suggest the feature of the drop-off being positioned between the front end of the helmet and the truncated rear end formed by the occipital cliff. This would require interpreting element 26 of Sundahl as being located between the front of the helmet and itself.
Examiners Response: Examiner respectfully disagrees and has reannotated Sundahl below to better show where the “drop-off” and “occipital cliff” are.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, the limitation “wherein the drop-off is positioned between a front end of the helmet opposite the truncated rear end of the helmet and the truncated rear end of the helmet” should be changed to “wherein the drop-off is positioned between a front end of the helmet, opposite the truncated rear end of the helmet, and the truncated rear end of the helmet” for better clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundahl et al. (US Patent 4,434,514).
Regarding claim 13, Sundahl et al. “Sundahl” discloses a helmet (10, Fig. 1-5), comprising:
an outer shell (11) comprising an outer surface (outer surface of element 11), an inner surface (see annotated Fig. 3 below), and a drop-off (see annotated Fig. 1 and 2 below) extending across the outer surface from a bottom edge of the helmet (see annotated Fig. 1 below) to an opposite bottom edge of the helmet (see annotated Fig. 1 below);  
an occipital cliff (see annotated Fig. 2 below) forming a truncated rear end of the helmet (see annotated Fig. 2 below), wherein the drop-off is positioned between a front end of the helmet (see annotated Fig. 2 below) opposite the truncated rear end of the helmet (see annotated Fig. 2 below) and the truncated rear end of the helmet (see annotated Fig. 2 below); and 
a plurality of vents (15, 19, 22, 18, and 26) comprising one or more intake vents (15 and 19) in the front end of the helmet (see annotated Fig. 2 below) and one or more output vents (22, 18, and 26) in the truncated rear end of the helmet (see annotated Fig. 2 below), the plurality of vents (15, 19, 22, 18, and 26) providing fluid communication between outside the helmet and inside the helmet (“providing fluid…inside the helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 2, Lines: 56-60).  

    PNG
    media_image1.png
    547
    785
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    581
    702
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    728
    951
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated 

Regarding claim 14, Sundahl discloses the drop-off (see annotated Fig. 1 and 2 above) divides the outer surface into at least a first surface (see annotated Fig. 2 above)and a second surface (see annotated Fig. 2 above).  

Regarding claim 15, Sundahl discloses the first surface (see annotated Fig. 2 above)  defines a top of the drop- off (examiner notes this is shown in annotated Fig. 2 above) and the second surface (see annotated Fig. 2 above)  defines a bottom of the drop-off (examiner notes this is shown in annotated Fig. 2 above).  

Regarding claim 16, Sundahl discloses one or more chines (see annotated Fig. 1 above) extending forward from the drop-off along the first surface (examiner notes this is shown in annotated Fig. 1 above).  

Regarding claim 17, Sundahl discloses at least one chine (see annotated Fig. 1 above) terminates before a front edge of the first surface (see annotated Fig. 1 above).  

Regarding claim 18, Sundahl discloses the occipital cliff (see annotated Fig. 2 above) is approximately perpendicular to the second surface (examiner notes the cliff is shown as “approximately perpendicular” in annotated Fig. 2 above).  

Regarding claim 19, Sundahl discloses the one or more output vents (22, 18, and 26, Fig. 1 and 2) comprises at least one inline vent (22 and 18) having a pair of surfaces (see annotated Fig. 1 above) approximately parallel with the second surface of the outer shell (examiner notes the “pair of surface” are shown as “approximately parallel” in annotated Fig. 1 above) proximate the inline vent (18), and at least one vent (26) located on the occipital cliff (see annotated Fig. 1 above).  

Regarding claim 20, Sundahl discloses the second surface (see annotated Fig. 1 above) comprises at least one exterior output channel (see annotated Fig. 1 above) for the at least one inline vent (22 and 18) that starts at the inline vent (22 and 18) and extends away from the drop-off (see annotated Fig. 1 above); and wherein each exterior output channel (see annotated Fig. 1 above) is formed in the outer surface of the helmet (outer surface of element 11).

Regarding claim 21, Sundahl discloses the one or more output vents (22, 18, and 26, Fig. 1) outnumber the one or more intake vents (15 and 19, Fig. 1 and 2).

Regarding claim 22, Sundahl discloses a combined incident surface area of the one or more output vents (see annotated Fig. 1 below) is greater than a combined incident surface area of the one or more intake vents (see annotated Fig. 1 below, examiner notes the annotated figure below shows the combined incident surface area of the one or more output vents is greater than the combined incident surface area of the one or more intake vents). 

    PNG
    media_image4.png
    615
    921
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated
Regarding claim 23, Sundahl discloses the drop-off (see annotated Fig. 1 above) runs continuously from the bottom edge of the helmet (see annotated Fig. 1 above) to the opposite bottom edge of the helmet (see annotated Fig. 1 above).  

Regarding claim 24, Sundahl discloses an inner liner (12, Fig. 1 and 4) having an outer surface (see annotated Fig. 3 above) coupled to the inner surface of the outer shell (see annotated Fig. 3 above) and an inner surface (see annotated Fig. 3 above) comprising a plurality of interior channels (115, 119, 122, 118, and 126) connecting each of the at least one intake vents (15 and 19) with a corresponding output vent (22, 18, and 26, Col. 2, Lines: 60-68 and Col. 3, Lines: 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl in view of Kass et al. (US Patent Pub. 2016/0366968).
Regarding claim 25, Sundahl discloses a visor (60, Fig. 2).
Sundahl does not disclose the visor magnetically coupled to a front of the helmet.
However Kass et al. “Kass” teaches yet another helmet with a visor, wherein Kass teaches a visor (14, Fig. 1-3) magnetically coupled to a front of the helmet (16, Par. 0039, Lines: 6-8), opposite the rear end of the helmet (18), through at least one magnet (26) coupled to the first surface (see annotated Fig. 1 below). 

    PNG
    media_image5.png
    482
    691
    media_image5.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor disclosed by Sundahl, by incorporating a visor magnetically coupled to a front of the helmet as taught by Kass, in order to change the visor when it becomes damaged. 
Regarding claim 26, Sundahl in view of Kass disclose the visor (14, Fig. 1-3 of Kass) terminates with two lateral edges (see annotated Fig. 1 above, examiner notes the annotated “lateral edge” would also be found on the opposite side of the visor not shown in Fig. 1) that align, respectively, with left and right sides of the first surface at the drop-off (see annotated Fig. 1 above of Sundahl, examiner notes because of the combination presented above, the visor disclosed by Sundahl is being swapped out for a visor that magnetically couples to the helmet as taught by Kass. Because of this, the lateral edges of the visor would be aligned, respectively, with left and right sides of the first surface at the drop-off)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAKOTA MARIN/Examiner, Art Unit 3732  

/KHALED ANNIS/Primary Examiner, Art Unit 3732